      Case 1:15-cv-00587-NONE-SAB Document 113 Filed 11/04/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   THURMAN GAINES,                                )   Case No.: 1:15-cv-00587-NONE-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER DIRECTING PLAINTIFF TO FILE AN
13          v.                                          OPPOSITION OR NON-OPPOSITION TO
                                                    )   DEFENDANTS’ MOTION TO CONTINUE THE
14                                                  )   EVIDENTIARY HEARING ON OR BEFORE
     CALIFORNIA DEPT. OF CORRECTIONS
                                                    )   NOVEMBER 6, 2020, AT 5:00 P.M.
     et al.,
15                                                  )
                                                    )   (ECF No. 111)
16                  Defendants.                     )
                                                    )
17                                                  )
18          Plaintiff Thurman Gaines is proceeding in forma pauperis in this civil rights action pursuant to
19   42 U.S.C. § 1983.
20          This case is currently set for an evidentiary hearing on November 13, 2020, at 10:00 a.m.
21   before the undersigned.
22          On November 4, 2020, Defendant filed a motion to continue the evidentiary hearing for at least
23   thirty days in order to ensure the attendance of the six current and former employees of CDCR
24   requested by Plaintiff. Defendants submit that on the evening of October 28, 2020, Plaintiff sent
25   subpoenas for those six witnesses to Defendant counsel and requested to know whether Defendant
26   would accept service of the subpoenas. (ECF No. 111 at 2.) However, Defendant submits that not all
27   of the witnesses are represented by the Office of the Attorney General and service could not be
28   immediately accepted. (Id.) Therefore, Defendant requests the evidentiary hearing be continued for at
                                                        1
      Case 1:15-cv-00587-NONE-SAB Document 113 Filed 11/04/20 Page 2 of 2



1    least thirty days to allow for waiver of service or personal service on Plaintiff’s witnesses. Defendant

2    also points out that a continuance may be necessary if Plaintiff’s prison unit is again placed on

3    quarantine.

4             Because the evidentiary hearing date is imminent, it is HEREBY ORDERED that Plaintiff

5    shall file an opposition or statement of non-opposition to Defendant’s motion for a continuance of the

6    evidentiary hearing on or before November 6, 2020, at 5:00 p.m.

7
8    IT IS SO ORDERED.

9    Dated:     November 4, 2020
10                                                      UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
